Exhibit 23.1 CONSENT OF INDEPENDENT ACCOUNTANTS We hereby consent to the incorporation by reference in this Registration Statement on FormS-3 of Vista Gold Corp. (the “Company”) of our report dated March14, 2012 relating to the consolidated financial statements and the effectiveness of internal control over financial reporting which appearsin the 2011 Annual Report to Shareholders on Form10-K for the year ended December31, 2011. We also consent to the reference to us under the heading “Experts” in such Registration Statement. /s/ PricewaterhouseCoopers LLP Chartered Accountants Vancouver, British Columbia September 28, 2012
